In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3018 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

DEANDRE CHERRY, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:12‐cr‐00415‐1 — Ronald A. Guzmán, Judge. 
                     ____________________ 

     ARGUED DECEMBER 5, 2018 — DECIDED APRIL 8, 2019 
                ____________________ 

   Before FLAUM, ROVNER, and SCUDDER, Circuit Judges. 
    ROVNER, Circuit Judge. Deandre Cherry’s heroin customers 
had been complaining about the poor quality of his supply, 
so on a rainy night in May 2012, he drove into a parking lot in 
Markham, Illinois hoping to exchange his inventory of low‐
quality heroin for a better supply of cocaine that his supplier 
had  just  picked  up  at  O’Hare  airport.  Unbeknownst  to 
Cherry, however, his supplier had just been arrested picking 
up the cocaine and, since his hopes were for a better deal for 
2                                                     No. 17‐3018 

himself, decided to cooperate and help the Drug Enforcement 
Agency (DEA) agents ensnare another dealer down the line. 
Instead  of  the  exchange,  Cherry  was  arrested  mid‐deal  and 
eventually  sentenced  to  240  months’  imprisonment.  Cherry 
appeals, claiming the agents lacked probable cause to arrest 
him and search his vehicle. He also claims they failed to pre‐
serve exculpatory evidence. We affirm the holding of the dis‐
trict court in all respects. 
                                I. 
    In the course of an investigation into cocaine importation 
from Mexico to Chicago, DEA agents arrested a man who was 
attempting to take possession of twenty‐six kilograms of co‐
caine near Chicago’s O’Hare airport. During an interview af‐
ter that arrest, the man told Drug Enforcement Agency (DEA) 
agents that he was scheduled to deliver thirteen kilograms of 
cocaine to a man he called “Mo” that night. “Mo” was later 
identified as Cherry. According to the arrested man, Cherry 
was a high‐ranking member of the Black P Stone street gang 
in Chicago who distributed many kilograms of cocaine each 
month. The arrested man agreed to become a confidential in‐
formant for the DEA and help the agents execute a sting op‐
eration. 
    The  confidential  informant  told  the  agents  that,  through 
prior  conversations,  he  and  Cherry  had  agreed  that  the  in‐
formant would drive the cocaine to a residence in Harvey, Il‐
linois, that Cherry would meet him there, take custody of the 
cocaine,  and  then  a  few  hours  later  another  member  of 
Cherry’s  organization  would  pay  the  informant  for  the  co‐
caine.  The  confidential  informant  provided  agents  with 
Cherry’s  cell  phone  number  and  a  physical  description:  an 
No. 17‐3018                                                                 3

average height black man, weighing about 200 pounds, and 
driving a white Mercedes SUV. 
    The  agents  formulated  a  plan  for  a  sting  operation  in 
which the confidential informant would drive his own car to 
meet Cherry with sham cocaine concealed in the car’s drug‐
hiding  trap  compartment.  Under  the  plan,  the  informant 
would signal the agents by stepping out of the car once he and 
Cherry had engaged in a conversation about the exchange of 
the cocaine. For their own safety, the agents had the confiden‐
tial informant change the meeting spot to a parking lot further 
away  from  gang  activity.  They  then  outfitted  the  informant 
with  hidden  audio  and  video  recording  equipment,  and 
searched  and  inventoried  the  informant’s  vehicle  (as  is  the 
protocol for such operations). 
   At around 7:50 p.m. on May 31, 2012, the confidential in‐
formant placed a recorded call to Cherry. The informant told 
Cherry that he was approximately ten minutes away from the 
agreed upon meeting place in Harvey, and Cherry responded 
that he would meet him there. A few minutes later the confi‐
dential  informant,  under  direction  of  the  agents,  called 
Cherry and changed the rendezvous spot to a parking lot in 
nearby  Markham,  Illinois.  Shortly  thereafter,  a  2012  white 
Mercedes SUV (later determined to be registered to Cherry) 
entered the nearly empty parking lot, circled the lot, and then 
parked next to the confidential informant.1  
   In a conversation that was recorded, but not monitored in 
real  time  by  agents,  the  confidential  informant  told  Cherry 
                                                 
1  The  testimony  of  the  agents  was  inconsistent  as  to  whether  Cherry 

parked directly next to the informant’s car, one parking spot away, or one‐
and‐a‐half parking spots away. We find this discrepancy to be immaterial.  
4                                                      No. 17‐3018 

that “it” (meaning the thirteen kilograms of cocaine) was in 
the “spot”—the hidden compartment in the back of the car. 
Once Cherry responded affirmatively that he wanted to see 
the drugs, the informant opened the compartment and then 
exited the  car—the pre‐arranged signal to law  enforcement. 
Cherry  did  not  handle  nor  take  physical  possession  of  the 
drugs. 
    The  district  court  credited  the  testimony  of  the  DEA 
agents at the scene who testified that as they approached the 
car  and  Cherry  saw  them,  he  dashed  the  short  distance  be‐
tween the informant’s car and his SUV, opened the front door 
of the SUV, and attempted to get in. One agent testified that 
Cherry opened the door and “tried to get into the vehicle as 
we jumped on him so— … [h]e had his hand and his arm got 
into it, but we pulled him back out.” Tr. 11/27/12 at 77 (R. 58).  
    As one agent subdued Cherry and placed him under ar‐
rest, a second agent quickly looked into the Mercedes to make 
sure no one else was hiding in the vehicle. A third agent went 
through the motions of arresting the confidential informant to 
protect him as an informant, and after doing so returned to 
the  Mercedes  where,  along  with  two  other  agents,  he  saw, 
through the open door, a black messenger‐type satchel with 
the flap open and clear plastic bags containing what looked to 
be heroin or cocaine. Cherry testified at the suppression hear‐
ing that the drugs were not, in fact, in plain sight, but that they 
were in a black plastic bag contained within the closed and 
locked  satchel,  and  the  cash  was  also  concealed  in  a  black 
plastic bag stuffed under the driver’s seat. Later testing con‐
firmed that the satchel held baggies containing 348.1 grams of 
heroin  and  13.7  grams  of  cocaine  base  (crack).  Agents  also 
found $19,495 in cash in the SUV. Eventually Chicago Police 
No. 17‐3018                                                               5

Officer  and  DEA  task  force  officer  Jose  Castaneda  photo‐
graphed  the  car  and  the  satchel,  taking  photographs  of  the 
satchel both open and closed, the cash, and other items in the 
car.  All  of  the  photographs  had  the  same  time  stamp—8:48 
p.m.  Officer  Castanada  testified  that  he  could  not  recall  the 
order  in  which  he  took  the  photographs  and  could  not  say 
whether the satchel was open or closed when Cherry was ar‐
rested.2 
    After  agents  read  Cherry  his  Miranda  rights,  Cherry 
agreed  to  talk  to  one  of  the  agents  and  told  him  that  three 
weeks earlier the confidential informant, who he knew as “Fat 
Man” fronted him half of a kilogram of heroin for $31,500, but 
the  heroin  was  not  of  good  quality  and  his  customers  were 
complaining. On the night he was arrested, Cherry was bring‐
ing approximately 300 grams of heroin back to the confiden‐
tial  informant  to  exchange  for  an  equivalent  amount  of  co‐
caine. The government charged Cherry with possession with 
intent to distribute more than 100 grams of heroin, in viola‐
tion of 21 U.S.C. § 841(a)(1).  
    Cherry filed two motions to suppress the evidence before 
trial.  In  the  first  motion  he  claimed  that  the  agents  lacked 
probable cause to arrest him. In the second motion he argued 
that the agents had no authority to search his bag within the 
vehicle as the drugs were not in plain view. Following a No‐
vember 27, 2012 suppression hearing in which the court heard 
from  Cherry  and  from  four  DEA  agents,  the  district  court 

                                                 
2 From this point forward we will refer to all law enforcement officers col‐

lectively as “agents” unless specifically noted otherwise. Technically, Of‐
ficer Castaneda was employed as a City of Chicago police officer and as‐
signed to the DEA as a task force officer. 
6                                                      No. 17‐3018 

found that the agents had probable cause to arrest Cherry and 
that  the  subsequent  search  of  the  vehicle  was  lawful  as  the 
drugs were in plain sight. In the alternative, the district court 
held that the narcotics inevitably would have been discovered 
after Cherry’s arrest, subsequent to an inventory search of his 
vehicle. 
    Cherry twice moved to reconsider the district court deci‐
sion, arguing, on September 8, 2014, that a new Seventh Cir‐
cuit decision indicated that a court must have more corrobo‐
ration from an informant’s tip and that an enhanced version 
of the recording from the confidential informant’s body cam‐
era did not support an agreement by Cherry to accept the co‐
caine. The district court rejected both arguments.  
   Almost  two  years  after  the  suppression  hearing,  on 
September  8,  2014,  Cherry  filed  another  motion—this  time 
seeking to inspect the camera used to photograph the satchel 
and the metadata associated with the photographs in order to 
determine  in  what  order  the  photographs  were  taken. 
Because Castaneda took all of the photographs of the satchel, 
both open and closed, within the same minute (and the time 
stamp did not reveal seconds), the court and parties could not 
determine  in  what  order  the  agent  took  the  photographs. 
Cherry’s  counsel  argued  that  the  data  sought  would  reveal 
the order in which the pictures were taken, and thus would 
uncover the truth about whether the drugs had been in plain 
sight in an open bag, or not visible in a closed bag when the 
agents  arrived  at  the  vehicle.  After  a  search,  however,  the 
government  determined  that  neither  the  camera  nor  any 
metadata  was  available  because  Agent  Castaneda  took  the 
photographs with a personal camera which he subsequently 
sold  at  a  yard  sale  in  the  summer  of  2013.  Cherry  filed  a 
No. 17‐3018                                                        7

renewed  motion  to  reconsider,  arguing  that  because  the 
government failed to retain the metadata from the camera, the 
court should be precluded from relying on the photographs 
in  making  its  probable  cause  determination.  After  the  trial, 
Cherry  also filed a motion  to dismiss  the indictment  on the 
basis  of  an  alleged  Brady  violation—that  is,  that  the 
government failed to preserve the exculpatory evidence of the 
photographic  metadata  from  the  camera.  The  district  court 
rejected this argument as well, noting that Cherry had failed 
to demonstrate any bad faith on the government’s part, that 
the court had already found that the heroin was in plain view, 
and inevitably the drugs would have been discovered during 
an inventory search. 
     The  case  proceeded  to  trial  where  the  jury  convicted 
Cherry of the single count of the superseding indictment. Af‐
ter trial, Cherry filed another motion in which he repeated his 
pre‐trial arguments. The district court found no reason to alter 
its  rulings.  Cherry  was  sentenced  to  240  months’  imprison‐
ment, and now appeals. In this court he again argues that his 
arrest was not supported by probable cause and that the dis‐
trict court erred by refusing to suppress the evidence obtained 
during the warrantless search of his vehicle. He also argues 
that the district court erred by determining that the govern‐
ment  did  not  violate  Brady  v.  Maryland,  373  U.S.  83  (1963) 
when  it  failed  to  preserve  the  potentially  exculpatory 
metadata associated with the photographs of the evidence.  
                                II. 
1.  Probable cause to arrest 
   The main crux of Cherry’s defense is that the DEA agents 
had so little reliable information either from the confidential 
8                                                          No. 17‐3018 

informant  or  from  their  own  investigations  that  they  could 
not have had probable cause either to arrest him or to search 
his vehicle. In pursuit of this defense, shortly after his original 
indictment,  Cherry  filed  a  motion  to  suppress  the  evidence 
obtained from his allegedly illegal arrest and the subsequent 
search of his SUV. The district court, however, denied his mo‐
tion to suppress. When considering a district court’s denial of 
a motion to suppress, we review findings of fact for clear error 
and questions of law de novo. United States v. Velazquez, 906 
F.3d 554, 557 (7th Cir. 2018). We will not overturn a district 
court’s  credibility  finding  unless  we  find  clear  error.  United 
States  v.  Jones,  900  F.3d  440,  449  (7th  Cir.  2018).  Cherry  also 
filed post‐trial motions under Federal Rule of Criminal Proce‐
dure 29(a) and (c), repeating these arguments and challenging 
the  sufficiency  of  the  evidence  that  the  government  relied 
upon to establish probable cause. R. 177, 196. When a defend‐
ant challenges the sufficiency of the government’s evidence in 
a Rule 29 motion for a judgment of acquittal, as Cherry did 
below, we review de novo, viewing the evidence in the light 
most favorable to the government. United States v. Cruse, 805 
F.3d 795, 811 (7th Cir. 2015). We must affirm if any rational 
trier  of  fact  could  have  found  the  elements  of  the  crime  be‐
yond a reasonable doubt. Id. We have often said that “after a 
guilty  verdict,  a  defendant  seeking  a  judgment  of  acquittal 
faces a ‘nearly insurmountable hurdle.’” United States v. Jones, 
713 F.3d 336, 339 (7th Cir. 2013) (citing United States v. Moore, 
115 F.3d 1348, 1363 (7th Cir. 1997)). Yet even under the rela‐
tively easier standard of review of the motion to dismiss, we 
find the DEA agents had probable cause to arrest Cherry. 
    Cherry’s  claims  require  us  to  go  back  to  the  core  of  the 
Fourth Amendment. The Fourth Amendment to the Constitu‐
tion prohibits unreasonable searches and seizures, including 
No. 17‐3018                                                           9

arrests made without either a warrant or probable cause. U.S. 
Const.  Amend.  IV.  A  police  officer  has  probable  cause  to 
make an arrest if a reasonable person, knowing all of the facts 
and circumstances known to this officer, would believe that 
the individual in question has committed or is committing a 
crime. Seiser v. City of Chicago, 762 F.3d 647, 654 (7th Cir. 2014). 
There is no checklist that can determine probable cause, par‐
ticularly when evaluating probable cause based on an inform‐
ant’s tip. 
        [P]robable cause is a fluid concept—turning on 
        the assessment of probabilities in particular fac‐
        tual contexts—not readily, or even usefully, re‐
        duced  to  a  neat  set  of  legal  rules.  Informants’ 
        tips  doubtless  come  in  many  shapes  and  sizes 
        from  many  different  types  of  persons.  …  In‐
        formants’ tips, like all other clues and evidence 
        coming  to  a  policeman  on  the  scene  may  vary 
        greatly in their value and reliability. Rigid legal 
        rules are ill‐suited to an area of such diversity. 
        One simple rule will not cover every situation. 
Illinois  v.  Gates,  462  U.S.  213,  232  (1983)  (internal  citations 
omitted). And, as the general standards of review remind us, 
when we look at the value and reliability of any particular tip, 
we give deference to the district court’s determinations of the 
facts (and inferences therefrom) that feed into the finding of 
probable cause and review the legal determination of proba‐
ble cause de novo. Ornelas v. United States, 517 U.S. 690, 699 
(1996). When reviewing probable cause in the case where an 
informant has provided a tip, therefore, we look at the totality 
of the circumstances, noting that “a deficiency in one may be 
compensated for, in determining the overall reliability of a tip, 
10                                                         No. 17‐3018 

by a strong showing as to the other, or by some other indicia 
of  reliability.”  Gates,  462  U.S.  at  233.  For  this  reason,  direct 
comparisons of indicia of probable cause from one informant 
case to the next can be difficult.  
    Despite the inability to reduce the analysis to a neat set of 
rules, the Supreme Court has mentioned factors that might go 
into the decision‐making hopper, while warning against any 
temptation to be confined to a rigid test. Gates, 462 U.S. at 234–
35. Those factors include an informant’s past  reliability, her 
reputation for honesty, the basis of her knowledge, and her 
potential  motive.  Id.  In  United  States  v.  Searcy,  a  case  which 
involved  a  warrant  application  to  a  magistrate  judge,  our 
court, like the Supreme Court, stressed the importance of con‐
sidering  the  totality  of  the  circumstances,  but  noted  that  a 
magistrate might consider: “first, the degree to which the in‐
formant acquired knowledge of the events through firsthand 
observation;  second,  the  detail  and  specificity  of  the  infor‐
mation provided by the informant; third, the interval between 
the date of the events and a police officer’s application for the 
search warrant; and fourth, the extent to which law enforce‐
ment corroborated the informant’s statements.” United States 
v. Searcy, 664 F.3d 1119, 1122 (7th Cir. 2011). 
    Anonymous  tips,  of  course,  require  more  corroboration 
then  those  where  the  honesty,  motivation,  and  reliability  of 
the informant can be assessed. Gates, 462 U.S. at 244–46; Ad‐
ams  v.  Williams,  407  U.S.  143,  147  (1972)  (“Some  tips,  com‐
pletely lacking in indicia of reliability, would either warrant 
no  police  response  or  require  further  investigation  before  a 
forcible stop of a suspect would be authorized.”). The ability 
of an informant to predict future actions of others with speci‐
ficity is one indicator of reliability. Gates, 462 U.S. at 245–46. 
No. 17‐3018                                                           11

When a suspect engages in the behaviors and actions that an 
informant has predicted, “[t]hat is exactly the type of corrob‐
oration that counts.” United States v. Oliva, 385 F.3d 1111, 1114 
(7th  Cir.  2004).  See  also,  Alabama  v.  White,  496  U.S.  325,  332 
(1990) (“What was important was the caller’s ability to predict 
respondent’s  future  behavior,  because  it  demonstrated  inside 
information.”) (emphasis in original); United States v. Navarro, 
90 F.3d 1245, 1254 (7th Cir. 1996) (“because the surveillance 
preceding the stop corroborated the information from the in‐
formant, the law enforcement officers had probable cause for 
both the arrest and search.”). But see United States v. Lopez, 907 
F.3d 472, 483 (7th Cir. 2018) (informant who later disappeared 
was not reliable and “[t]he officers’ observations that day [of 
the arrest] did not corroborate, even roughly, the informant’s 
story.”)  Moreover,  because  the  “Fourth  Amendment,  bal‐
ances the nature and quality of the intrusion on personal se‐
curity  against  the  importance  of  the  governmental  interests 
alleged to justify the intrusion … [a] stop to investigate an al‐
ready completed crime does not necessarily promote the in‐
terest of crime prevention as directly as a stop to investigate 
suspected ongoing criminal activity.” United States v. Hensley, 
469 U.S. 221, 228 (1985). 
    In this case, the informant did not have a long (or any) his‐
tory of cooperating with law enforcement, and had not been 
known to them for long, but he was not an anonymous tipster. 
He had agreed to cooperate with law enforcement after being 
arrested earlier that day picking up a very large quantity of 
cocaine at the airport—more cocaine than anyone could use 
for  personal  consumption.  The  confidential  informant  pro‐
vided significant incriminating information including that he 
had a pre‐arranged plan to deliver thirteen kilograms of co‐
caine  to  Cherry.  The  informant  also  told  the  agents  that 
12                                                     No. 17‐3018 

Cherry was a member of the Black P Stone gang in Chicago 
and  regularly  trafficked  in  drugs.  The  informant  then  pre‐
dicted to the DEA agents that Cherry, an  African‐American 
man, who he knew as “Mo” and who was of average height 
and weighed about 200 pounds would be arriving at a partic‐
ular parking lot in Markham, Illinois at a particular time, and 
was known to drive a white Mercedes SUV. The phone calls 
between Cherry and the informant corroborated some of this 
information—Cherry appeared to agree to follow the inform‐
ant’s  instructions  given  in  the  phone  calls.  The  agents  were 
able  to  corroborate  more  of  this  information  when  a  man, 
meeting the informant’s description, arrived in the predicted 
place  at  the  predicted  time,  driving  the  make,  model,  and 
color of vehicle that the informant said he would be driving. 
Cherry’s own behavior added to their confidence when he ar‐
rived at the agreed‐upon parking lot, circled the parking lot 
as  though  assessing  the  safety  and  privacy  of  the  situation, 
and then parked next to the confidential informant’s car. He 
exited his own car and got into the front passenger seat of the 
informant’s  car.  Law  enforcement  agents  instructed  the  in‐
formant  to  signal  them  after  having  a  certain  conversation 
with Cherry and showing him the sham cocaine in the hidden 
compartment.  The  informant  subsequently  gave  the  agents 
the signal indicating that he had completed the prerequisite 
tasks. As the agents announced themselves, Cherry made in‐
itial  moves  to flee either by running toward  or taking steps 
toward his vehicle. 
   The confidential informant was not an anonymous tipster 
and  continued  to  cooperate  with  the  agents  after  his  arrest 
and  throughout  the  sting  operation—following  all  of  the 
agents’ commands and instructions. His earlier arrest meant 
that he had motivation to help the agents in order to receive 
No. 17‐3018                                                           13

leniency in his own case. We recognize that this can be a dou‐
ble edge sword—it gives informants motivation to assist law 
enforcement officers, but perhaps also gives them motivation 
to assist law enforcement without regard to the accuracy of 
the information. In any event, we have noted that the fact that 
a desire for leniency motivates an informant does not make 
the  information  he  provides  inherently  unreliable.  United 
States v. Mitten, 592 F.3d 767, 774 (7th Cir. 2010). And in fact, 
our court has noted that informant tips that involve inculpa‐
tory statements add great weight to an assessment of proba‐
ble  cause  to  arrest.  United  States  v.  Brown,  366  F.3d  456,  459 
(7th Cir. 2004) (also noting that “several circuits have held that 
such statements are so presumptively reliable that they may 
support  a  probable  cause  determination  even  if  uncorrobo‐
rated.”). It is true that there is always a risk that an informant 
is setting up an innocent rival or enemy, but this is less of a 
risk  when  the  informant  is  known  and  trying  to  lessen  his 
own sentence. Surely the informant knew that he would not 
have engendered the good will of the agents had Cherry ar‐
rived and stated on the recorded wire that he had just come 
to meet the informant for pizza. See United States v. Olson, 408 
F.3d 366, 371 (7th Cir. 2005) (“A motive to curry favor, how‐
ever, does not necessarily render an informant unreliable. In‐
deed, even informants ‘attempting to strike a bargain with the 
police have a strong incentive to provide accurate and specific 
information rather than false information about a defendant’s 
illegal  activity.’”)  (quoting  U.S.  v.  Koerth,  312  F.3d  862,  870 
(2002)) (cleaned up). 
   As we have just noted, there is no formula for determining 
the  requisite  degree  of  reliability  of  an  informant’s  tip  that 
will provide probable cause to arrest. Other cases can give us 
guide  posts.  And  so,  for  example,  we  might  look  to  United 
14                                                        No. 17‐3018 

States v. Freeman, 691 F.3d 893 (7th Cir. 2012), where the police 
had  analogous facts from an informant  about a similar  pre‐
arranged  drug  deal.  In  Freeman,  an  arrested  drug  dealer 
agreed to assist the police in a sting. He telephoned a raspy‐
voiced man who agreed to meet him and sell him crack at a 
Sav‐A‐Lot  parking  lot.  At  the  agreed  upon  time,  a  minivan 
pulled into the nearly empty parking lot and waited by the 
door of the store. The informant called the defendant who re‐
sponded  that  he  was  waiting  by  that  same  door.  The  van, 
however, suddenly pulled out of the lot. After the van failed 
to engage a turn signal, police officers initiated a traffic stop 
and  encountered  a  raspy‐voiced  man.  A  dog  alerted  to  the 
scent of drugs, giving the police probable cause to search the 
van,  but  when  they  did,  they  found  no  drugs.  The  officers 
asked the informant to redial the number he had just used to 
set up the drug deal, and when he did, the call came through 
on a cell phone located in the armrest on the passenger‐side 
door of the van. The  men were arrested and, during a strip 
search at the jail, officers found crack cocaine hidden  in the 
man’s buttocks. The district court found that “[t]he police had 
credible information about Freeman’s drug‐trafficking habits 
from the cooperating informants, and his activities just prior 
to his arrest coincided perfectly with the details of the under‐
cover operation, thus supplying probable cause to arrest de‐
spite the fact that no drugs were found in the search during 
the  stop.”  Id.  at  896.  The  police  watched  the  silver  van  pull 
into the parking lot, the van matched the description given by 
an earlier informant, it arrived at the time that the drug dealer 
on the phone said it would, and then the drug dealer on the 
phone  stated  that  he  was  parked  just  outside  a  Sav‐A‐Lot 
store, right where the van was parked. Id. at 899–900. When 
pulled over, the passenger met physical descriptions given by 
No. 17‐3018                                                      15

previous informants and the phone number used to arrange 
the  transaction  rang  a  phone  located  within  the  silver  van. 
Just as in this case, the police had little independent corrobo‐
ration  other  than  the  informants’  accurate  descriptions  and 
his ability to predict the defendant’s actions. This, the court 
held, was sufficient to establish probable cause. Id. at 896. 
    Cherry argues that this case is not like Freeman, because in 
Freeman the police were monitoring the calls in real‐time and 
knew  that  the  defendant  had  agreed  to  sell  crack  to  an 
informant at the precise location where he then appeared. But 
the agents in this case likewise knew that Cherry planned to 
meet the informant in the parking lot to participate in a drug 
deal. It is true that they did not listen to the phone calls in real 
time, but during the first call the officers were present with 
the informant. Tr. 11/26/12 at 23 (R. 58 at 23). In Freeman, our 
court  noted  that  “the  police  on  the  scene  had  plenty  of 
information to give them probable cause to believe that [the 
defendant] had committed the crime,” including the fact that 
the  events  unfolded  just  as  the  informant  had  said  they 
would—a  raspy‐voiced  man  arrived  at  a  pre‐arranged 
location at the pre‐arranged time in a vehicle he was known 
to drive.” Freeman, 691 F.3d at 899–900. Sometimes having a 
drug buyer appear on the scene  precisely when expected  is 
sufficient to supply  probable cause for an arrest.  See United 
States v. Colon, 549 F.3d 565, 567 (7th Cir. 2008). In Colon the 
court upheld the finding of probable cause where one drug 
dealer  telephoned  another  to  tell  him  that  a  man  would  be 
arriving at a particular house in fifteen minutes to purchase 
drugs, and the police arrested that man as he left the house. 
Id. In this case the agents had far more: they had a man who 
matched the predicted description, arriving in a vehicle that 
matched  descriptions  of  the  drug  dealer’s  vehicle,  at  the 
16                                                            No. 17‐3018 

predicted  place  and  time.  They  had  the  informant’s 
confirmatory signal, and the defendant’s preliminary attempt 
to flee.3  
      It is true that the facts in this case are not the same as they 
were in Freeman. No two cases ever are. But Freeman empha‐
sizes  the  value  to  law  enforcement  of  an  informant’s 
knowledge when the events the informant predicted come to 
light  in  the  manner  the  informant  forecasted,  particularly 
when those events would not have been known to the general 
public. See Freeman, 691 F.3d at 899–900; White, 496 U.S. at 332 
(noting that an informant’s predictions gain some degree of 
reliability when the police see the events unfold as the inform‐
ant predicted, particularly when it demonstrates inside infor‐
mation of which the general public would not be aware). Of 
course, there is always a risk that a confidential informant has 
ulterior motives and is leading law enforcement astray. Prob‐
able cause, however, does not require certainty in an inform‐
ant’s tip, just sufficient probability. Seiser, 762 F.3d at 654. In 
Brown, 366 F.3d at 460–61, for example, our court found suffi‐
cient probable cause to arrest despite a small risk that the in‐
formant  “had  simply  spotted  [the  defendant]  while  fleeing 
from  the  bank  and  then  falsely  implicated  him  in  the  bank 
robbery.” Id. at 460–61. In that case a bank robber caught in 
the  act  described  the  getaway  car  awaiting  him,  the  exact 
                                                 
3 Although flight cannot, on its own, provide probable cause to arrest, the 

determination  of  probable  cause depends  on a  totality  of  circumstances 
that  may  take  into  account  “commonsense  judgments  and  inferences 
about human behavior,” including unprovoked flight. Illinois v. Wardlow, 
528 U.S. 119, 125 (2000) (explaining that a “refusal to cooperate, without 
more, does not furnish the minimal level of objective justification needed 
for a detention or seizure,” but unprovoked flight could factor into rea‐
sonable suspicion) (internal citations omitted). 
No. 17‐3018                                                            17

location where it would be waiting, the color and make of the 
car, the first letter of the license plate, and a name and descrip‐
tion of the driver. Id. at 457. When the police were able to ver‐
ify  these  details,  “the  entirety  of  [the  informant’s]  story,  in‐
cluding  his  statements  about  Mr.  Brown’s  role  in  the  rob‐
beries, assumed a high degree of reliability.” Id. at 460. It is 
true  that  the  informant  in  Brown,  like  the  informant  here, 
could have been setting up an innocent person. As we noted, 
however, probable cause does not require “hard certainties,” 
only probabilities. Gates, 462 U.S. at 231 (citing United States v. 
Cortez,  449  U.S.  411,  418  (1981)).  Cherry  argues  that  the  in‐
formant’s information in Brown was far more detailed and the 
police were able to corroborate more of it. We do not think the 
level  of  detail  in  these  two  cases  is  materially  different  in  a 
manner that affects probable cause. 
    Undoubtedly more certainty is better where a defendant’s 
liberty is at stake, but we do not require incontrovertible evi‐
dence for probable cause. Of course, it would have been better 
had  the  agents  done  more  independent  corroboration;  had 
they been monitoring the conversations in real time (and cer‐
tainly the technology was so readily available, even in 2012, 
that one wonders why it was not used); and if they had seen 
Cherry take possession of the drugs. Because probable cause 
is fact specific, it might happen that, in another case, a court 
would require this sort of corroboration before finding prob‐
able  cause.  We  cannot  conclude,  however,  that  in  this  case 
these  deficiencies  eviscerated  probable  cause.  The  DEA 
agents  had  multiple  pieces  of  detailed  information  from  an 
informant who was implicating himself in a drug deal—infor‐
mation corroborated as the predictions  came true. This was 
sufficient probable cause to support the arrest of Cherry.  
18                                                      No. 17‐3018 

2.  Probable cause to search the vehicle 
    We also conclude that the DEA agents lawfully searched 
Cherry’s  vehicle,  including  the  satchel,  and  lawfully  seized 
the narcotics. Like a warrantless arrest, a warrantless search 
and  seizure  violates  the  Fourth  Amendment  unless  it  falls 
within certain exceptions to the warrant requirement. Katz v. 
United States, 389 U.S. 347, 357 (1967). “The ‘plain‐view’ doc‐
trine is often considered an exception to the general rule that 
warrantless  searches  are  presumptively  unreasonable,  but 
this  characterization  overlooks  the  important  difference  be‐
tween  searches  and  seizures.  If an article  is already  in plain 
view,  neither  its  observation  nor  its  seizure  would  involve 
any invasion of privacy.” Horton v. California, 496 U.S. 128, 133 
(1990). Under this plain view doctrine, a warrantless seizure 
is justified if first, the law enforcement officer did not violate 
the Fourth Amendment  in arriving at the  place from which 
the evidence could be plainly viewed; second, the item was in 
plain view; and third, its incriminating character was imme‐
diately apparent. United States v. Contreras, 820 F.3d 255, 262 
(7th Cir. 2016).  
     After hearing testimony from the agents and Cherry, the 
court  concluded  that  the  drugs  were  in  plain  view  after 
Cherry opened the driver’s side door to his car while trying 
to flee. We see no reason not to give deference to this credibil‐
ity  and  factual  finding.  As  the  district  court  concluded,  the 
agents’ testimony was substantially consistent: they arrested 
the  defendant  after  he  opened  the  door  to  his  SUV,  and 
through that open door they were able to see the messenger 
bag with a plastic bag containing a substance the agents rea‐
sonably  suspected  was  illegal  drugs.  The  district  court  con‐
cluded that the agents’ version of events, was more likely true 
No. 17‐3018                                                       19

than Cherry’s, and that any minor discrepancies were imma‐
terial. R. 60 at 4–6. The district court did not believe Cherry’s 
testimony that he hid the drugs at the bottom of the satchel, 
below  several  car  titles  and  then  placed  the  satchel  on  the 
floor of the front passenger side of the car. The district court 
reasoned that a drug dealer coming to exchange drugs would 
want to minimize his vulnerability and thus the time for the 
exchange,  and  therefore  would  place  the  drugs  where  they 
would be readily accessible. As we have noted, “we must ac‐
cept  the  district  court’s  credibility  determination  unless  the 
facts, as testified to by the police officers, were so unbelievable 
that  no  reasonable  factfinder  could  credit  them.”  Contreras, 
820 F.3d at 263. 
    Cherry does not seem to dispute the prerequisites to the 
plain  view  doctrine—that  the  agents  were  lawfully  in  the 
parking lot and that the incriminating nature of the evidence 
would have been readily apparent. Cherry argues instead that 
his version of events is the one to be believed—the drugs were 
hidden inside the satchel on the floor of the Mercedes where 
the agents could not have seen them and the agents’ reports 
to the contrary were inconsistent and thus unbelievable. We 
can  make  short  shrift  of  this  argument.  “A  district  court’s 
credibility assessment based on live testimony will not be dis‐
turbed unless it is completely without foundation.” Freeman, 
691 F.3d at 900 (internal citations omitted).  
    Even  if  we were to perseverate on  the  inconsistencies  in 
the  agents’  testimony,  none  makes  it  impossible  that  the 
drugs were in plain view. At the suppression hearing, Agent 
O’Reilly testified that Cherry “ran across the parking spot to 
his vehicle” and opened the drivers’ side door, and had his 
hand and arm inside the car when he was arrested. 11/27/12 
20                                                     No. 17‐3018 

Tr. at 76–77, 95 (R. 58). Agent Brazao testified that although 
he did not see who opened the door to the SUV, after he se‐
cured the informant, he walked back to the SUV one minute 
after the agents moved in to arrest Cherry, noticed the doors 
were  open,  and  saw  a  black  satchel  and  drugs  through  the 
open  door.  Id.  at  14,  35–36,  48–49.  Agent  Crawford  testified 
that he did not see who initially opened the door, but when 
he arrived at the SUV, the other agents had already arrested 
Cherry and he was on the ground and the door was open. Id. 
at 53–54, 56–61, 65–66. Crawford looked into the SUV to make 
certain there were no other people in the SUV who might be 
a threat to the agents and saw the satchel and drugs in plain 
view. Id. Those agents testified consistently at trial. Tr. 6/28/16 
a.m. at 193–202, 242–43 (R. 184); Tr. 6/28/16 p.m. at 296, 307–
08, 310–11 (R. 179). Cherry points accusatorily to Chicago po‐
lice officer Gamboa’s testimony. Officer Gamboa did not tes‐
tify at the suppression hearing, but he did testify at trial and 
his testimony was less clear about the door. He testified that 
Cherry “very quickly tried to get into his vehicle,” Tr. 6/28/16 
at 390, 391 (R. 179) and that he was handcuffed outside of the 
vehicle. Id. at 391. His testimony about whether the  door to 
the  SUV  was  open  or  closed,  however,  was  a  bit  equivocal. 
Cherry hangs his hat on the fact that Officer Gamboa testified 
at trial that the agents grabbed Cherry before he could open 
his  car.  Gamboa’s  testimony,  however,  was  not  as  clear  as 
Cherry presents it to be: 
       Gamboa: He tried to go in the car. I tried not to 
       let him go in the car. 
       Q. And you grabbed him? 
       A. From the shoulders and his arm, yeah. 
No. 17‐3018                                                          21

       Q. So he wasn’t in the car at the time that you 
       grabbed him? 
       A. No. He was trying to get into the car. 
       Q. Door was open? 
       A. Trying to open it, yeah. 
       Q. Oh, so the door—he hadn’t been able to—he 
       wasn’t successful in opening the door? 
       A. He didn’t get in. If he did open it, I wasn’t pay‐
       ing attention. I was just trying  to make sure he 
       didn’t get in. 
       Q.  So  you  don’t  recall  whether  it  was  open  or 
       closed? 
       A. It wasnʹt open— he didnʹt get in. Letʹs put it that 
       way. He couldn’t get his foot in, so it wasn’t. 
       Q. Okay. So you donʹt think it was open? 
       A. No. 
Id. at 391–92 (emphasis ours). 
    None of the testimony gives rise to an irreconcilable dif‐
ference.  In  fact,  none  of  it  is  inherently  inconsistent.  Testi‐
mony is not incredible as a matter of law  
       “only  because  the  witness  may  have  been  im‐
       peached by certain discrepancies in [her] story, 
       by prior inconsistent statements, or by the exist‐
       ence of a motive to provide evidence favorable 
       to  the  government.”  To  find  a  witness’s  testi‐
       mony to be incredible as a matter of law, it must 
       have  been  “physically  impossible  for  the  wit‐
       ness  to  have  observed  that  which  he  claims 
22                                                      No. 17‐3018 

       occurred,  or  impossible  under  the  laws  of  na‐
       ture  for  the  occurrence  to  have  taken  place  at 
       all.” 
Contreras, 820 F.3d at 264 (citing Freeman, 691 F.3d at 900 and 
United States v. Taylor, 701 F.3d 1166, 1174 (7th Cir.2012)). 
    The district court certainly did not err by accepting the tes‐
timony of the three agents who were clear on the matter that 
the door was open allowing the agents to view the drugs in 
plain  view  on  the  seat.  This  was  particularly  true  after  the 
suppression hearing when the district court had only the tes‐
timony of Agents Brazao, Crawford and O’Reilly to consider. 
But this was also true even when the court reviewed the post‐
trial motion for acquittal. We cannot say that no reasonable 
jury  could  have  concluded  that  the  door  was  open  and  the 
drugs in plain view. We see no reason to disturb the credibil‐
ity and factual findings of the district court on the motion to 
suppress and certainly no reason to upset the jury’s conclu‐
sion.  
    In any event, even if the door to the Mercedes was closed, 
there were two other avenues to admit the evidence. First, the 
agents  were  entitled  to  open  the  door  to  conduct  a  limited 
protective  sweep  in  case  there  were  other  occupants  who 
were not visible through the tinted windows or hiding in the 
rear seat. Traffic stops are dangerous for officers and the “le‐
gitimate and weighty” interest in officer safety allows officers 
to perform protective searches and frisks of other passengers. 
Arizona v. Johnson, 555 U.S. 323, 331 (2009). 
    And finally, the district court was correct to hold, in the 
alternative, that the drugs were admissible under the inevita‐
ble discovery doctrine. As the Supreme Court has held, “[i]f 
No. 17‐3018                                                        23

the prosecution can establish by a preponderance of the evi‐
dence  that  the  information  ultimately  or  inevitably  would 
have been discovered by lawful means … then the deterrence 
rationale  has  so  little  basis  that  the  evidence  should  be  re‐
ceived.” Nix v. Williams, 467 U.S. 431, 444 (1984). Once Cherry 
had  been  arrested,  the  agents  would  have  removed  his  car 
from the parking lot and it would have been subject to an in‐
ventory search, as is the usual protocol. As we noted before, 
once a defendant is in custody, “the arresting officers would 
not have allowed the truck to just sit on the street after” a de‐
fendant has been taken away. United States v. Stotler, 591 F.3d 
935,  940  (7th  Cir.  2010).  Agent  Brazao  confirmed  this  in  his 
testimony at the suppression hearing: “it was determined by 
the case  agents that  we were not going to seize the vehicle, 
and we didn’t want to leave it there in an open parking lot so 
that  someone  would  steal  it  or  damage  it.  So  we  wanted  to 
secure  it.  So  we  asked  Markham  police  can  we  secure  it  in 
their  parking  lot  until  someone  can  come  pick  it  up.” 
Tr. 11/27/12 at 66 (R. 58). Although Cherry was arrested in a 
private parking lot, it seems unlikely that a police department 
would have allowed a car, potentially filled with drugs, to sit 
in a parking lot indefinitely. The drugs, therefore, inevitably 
would have been discovered during an inventory search. 
3.  Photographic metadata. 
    Finally,  Cherry’s  motion  to  dismiss  the  superseding  in‐
dictment  and  the  motion  for  judgment  of  acquittal  argued 
that the government violated its affirmative duty to disclose 
evidence favorable to him as required by the Supreme Court 
in Brady v. Maryland, 373 U.S. 83 (1963). Brady requires that the 
government disclose evidence materially favorable to the ac‐
cused,  whether  that  evidence  is  impeachment  evidence  or 
24                                                         No. 17‐3018 

exculpatory. Youngblood v. West Virginia, 547 U.S. 867, 869–70 
(2006).  Upon review  of a motion to dismiss which  alleges  a 
Brady violation, we look only to see if the district court abused 
its discretion. United States v. King, 910 F.3d 320, 326 (7th Cir. 
2018). 
    When  a  defendant  alleges  that  the  government  failed  to 
preserve  potentially  exculpatory  evidence,  as  Cherry  has 
done  here,  we  apply  the  standard  articulated  in  Arizona  v. 
Youngblood,  488  U.S.  51  (1988),  which  states  that  there  is  no 
denial of due process “unless a criminal defendant can show 
bad faith on the part of the police.” Youngblood, 488 U.S. at 58. 
See  also  United  States  v.  Fletcher,  634  F.3d  395,  407  (7th  Cir. 
2011), as amended (Feb. 23, 2011). In short, our precedent de‐
mands that Cherry demonstrate: “(1) bad faith by the govern‐
ment, (2) that the exculpatory nature of the evidence was ap‐
parent before its destruction, and (3) that he could not obtain 
the  same  evidence  anywhere  else.”  Fletcher,  634  F.3d  at  407 
(citing  United  States  v.  Kimoto,  588  F.3d  464,  475  (7th  Cir. 
2009)).  Bad  faith,  in  turn,  requires  proof  of  an  “‘official  ani‐
mus’  or  a  ‘conscious  effort  to  suppress  exculpatory  evi‐
dence,’”  and  necessarily  turns  on  an  official’s  subjective 
knowledge  that  the  evidence  in  question  had  exculpatory 
value at the time it was lost or destroyed.” United States v. Bell, 
819  F.3d  310,  318  (7th  Cir.  2016)  (quoting Jones  v. 
McCaughtry, 965 F.2d 473, 477 (7th Cir. 1992)).  
   In this case, the first two factors overlap. The district court 
did  not  abuse  its  discretion  in  determining  that  the  camera 
was not sold in bad faith, in part because the exculpatory na‐
ture would not have been obvious to the officer at the time the 
camera  was  sold.  Agent  Castaneda  sold  the  camera,  which 
was his personal property, at a garage sale in the summer of 
No. 17‐3018                                                     25

2013, months after the suppression hearing. During the sup‐
pression hearing, the defense counsel asked Castaneda about 
the order of the photographs but never sought to inspect the 
camera or its metadata until almost two years after that hear‐
ing. Cherry’s counsel was well aware of the existence of this 
data, but at no point before or during the suppression hearing 
did  Cherry  ask  for  the  camera  or  the  metadata.  Nor  did 
Cherry ask the government to preserve the data. The district 
court concluded that “[n]o evidence supports Defendant’s po‐
sition (nor is it likely) that after the motion to suppress, during 
which  metadata  was  not  even  mentioned,  law  enforcement 
officers anticipated that such information would someday be 
requested and intentionally destroyed it in order to deprive 
Defendant of the evidence.” R. 106 at 4. 
    Moreover, as we noted above, the contents of the vehicle, 
including  the  satchel  and  the  drugs  within  it,  would  have 
been discovered in a lawful inventory search once the agents 
took custody of the vehicle. This makes any debate about the 
order in which the photographs were taken and whether the 
bag was opened or closed irrelevant. 
                               III. 
    For all the reasons asserted above, we AFFIRM the opinion 
of the district court in all respects.